Per Curiam.
Plaintiff, Delrita Priggett, appeals from an October 18, 1978, opinion and order of the Worker’s Compensation Appeal Board. The WCAB affirmed the decision of a hearing referee granting compensation to plaintiff at the rate of $64 per week for 162 weeks for a specific loss injury, blindness in one eye, but rejected plaintiffs argu*404ment that as an illegally employed minor she was entitled to double benefits under MCL 418.161(l)(b); MSA 17.237(161)(l)(b), which provides in pertinent part:
"Any minor under 18 years of age whose employment at the time of injury shall be shown to be illegal, in the absence of fraudulent use of permits or certificates of age in which case only single compensation shall be paid, shall receive compensation double that provided in this act.”
Contrary to the board’s opinion, we find that plaintiff was illegally employed due to noncompliance with the Hittle Juvenile Employment Act, MCL 409.24; MSA 17.724,1 in effect at the date of employment and injury, which required that work permits be issued to minors. Harry Speelman, a representative of the work permit issuing authority, testified at trial that there was no record of a permit having ever been issued to plaintiff. He testified that such a permit would not be valid unless signed by an authorized representative of his office. Plaintiffs employer did have a form designated "work permit” in plaintiffs name, but without the signature of an authorized issuing officer the permit was invalid, thereby rendering plaintiffs employment illegal. Apparently, plaintiffs employer was aware that the permit was defective since its personnel clerk failed to return the work permit to the issuing authority upon *405termination of plaintiffs employment as required by MCL 409.104; MSA 17.731(4) (formerly MCL 409.11; MSA 17.711) which provides in pertinent part:
"(2) Immediately after the termination of the minor’s employment, the employer shall return the permit to the issuing officer.”
Plaintiff, having shown she was illegally employed at the time of injury, is entitled to double compensation. The holding of the WCAB is hereby reversed in part and defendant is ordered to pay double compensation under the Worker’s Disability Compensation Act.
Affirmed in part and reversed in part.

 MCL 409.24; MSA 17.724, in effect at the date of injury, provided:
"Any minor engaged in an occupation specified in a work permit issued for the employment of such minor therein in accordance with provisions of this act shall be considered to be legally employed: Provided, That the employer has on file such work permit and the same has not expired or been revoked.”
MCL 409.1-409.30; MSA 17.701-17.730 were repealed by 1978 PA 90, effective June 1, 1978. Criteria for the issuance of work permits are now found at MCL 409.104-409.106; MSA 17.731(4)-17.731(6).